DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d) 35 USC §363 and 35 USC §371, which papers have been placed of record in the file. 
The present application, filed on 14-September-2018 is a national stage entry of WIPO/PCT application PCT/CN2017/073905 filed 17-February-2017.
The present application also claims priority from application CN 2016 10150016.X, filed 16-March-2016.
The present application is therefore accorded a prima facie effective filing date of 16-March-2016.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 14-September-2018 has been considered by the Examiner and made of record in the application file.
Foreign reference (F10) has been struck and has not been considered. The reference is a duplicate of item F4.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 14-September-2018 as modified by the preliminary amendment PA#1 filed on the same date.  
Claims 19-39 are now pending in the present application. 

Abstract
Objection is made to the abstract of the disclosure because the abstract is replete with typographical and grammatical errors, and uses terms inconsistently, without specific definition and in a manner not reasonably understood by one of ordinary skill in the art:
 The Abstract is reproduced below with unclear portions emphasized:
“The invention discloses a positioning light beam emission system, a method and an indoor positioning system. A positioning space includes a plurality of positioning sub-spaces. A plurality of positioning light beam emission devices are fixed at predetermined positions in the plurality of positioning sub-spaces, respectively, and the positioning light beam emission devices are used for emits, in a sweeping manner,ing positioning light beams toward the respective positioning sub-spaces in which they are located with a predetermined emits, in a sweeping manner,ing cycle and at a predetermined angular velocity. The positioning light beam has a linear cross section and is rotated about a emits, in a sweeping manner,ing rotation axis, and the emits, in a sweeping manner,ing rotation axis is not perpendicular to an extending direction of the linear cross section.”
The Examiner will interpret this portion to mean:
A plurality of positioning light beam emission devices are fixed at predetermined positions in the plurality of positioning sub-spaces, respectively, and the positioning light beam emission devices are used to emit positioning light beams toward the respective positioning sub-spaces in a sweeping manner with a predetermined sweeping cycle and predetermined angular velocity. Each positioning light beam has a linear cross section and is rotated about a rotation axis in the sweeping manner, the rotation axis not perpendicular to an extended direction of the linear cross section
Correction is required.  See MPEP § 608.01(b).

Specification
Objection is made to the specification of the disclosure because the specification uses terms inconsistently and/or in a grammatically incorrect manner, specifically the term “emits” without specific definition and in a manner not reasonably understood by one of ordinary skill in the art:
See in particular the following paragraphs of the published application (US 2019/0041490 A1):  [Para. 0008, 0012-0013, 0017, 0022, 0024, 0055, 0058, 0070-0071, 0078-0079, 0082]
Correction is required.

Claim Objections
Objection is made to claims 20, 24, 37 and 39 because of the following informalities:  
Claim 20 recites: “that emits” [line 3] in a plural context, the correct plural form being “that emit”.
Claim 24 recites: “emits” in a similar plural context [line 5, 7, 10] where the correct plural form is “emit”.
Claim 37 recites:  for “emits” [line 3, 5] understood to properly be” “for emitting”, and “said first sweeping light source and said second sweeping light source emits….” [line 9] and which properly should be the plural “emit”
Claim 39 recites: “….light source starts to emits, in a sweeping manner….” [line 3, 9-10, 12], properly “to emit”.
Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-26, 28 and 30-37 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 20-26, 28 and 30-37 depend from cancelled claims:
Claims 20 and 21 depend from claim 1.  The Examiner will assume that these claims depend from claim 19 for the purpose of prior art examination.
Claims 22 depends from claim 3.  The Examiner will assume that this claim depends from claim 21 for the purpose of prior art examination.
Claims 23 depends from claim 4.  The Examiner will assume that this claim depends from claim 22 for the purpose of prior art examination.
Claims 24 and 25 depend from claim 5.  The Examiner will assume that these claims depend from claim 23 for the purpose of prior art examination.
Claims 26 depends from claim 7.  The Examiner will assume that this claim depends from claim 25 for the purpose of prior art examination.
Claims 28 depends from claim 9.  The Examiner will assume that this claim depends from claim 27 for the purpose of prior art examination.
Claims 30 and 31 depend from claim 11.  The Examiner will assume that these claims depend from claim 29 for the purpose of prior art examination.
Claims 32 depends from claim 13.  The Examiner will assume that this claim depends from claim 31 for the purpose of prior art examination.
Claims 33-35 depend from claim 14.  The Examiner will assume that these claims depend from claim 32 for the purpose of prior art examination.
Claims 36 and 37 depend from claim 17.  The Examiner will assume that these claims depend from claim 35 for the purpose of prior art examination.
Claims 19, 20-26 and 30-39 employ unclear and indefinite terms and/or phrasing:
Claim 19 recites in part: “….said positioning light beam having a linear cross section and rotating about a emits, in a sweeping rotation axis, and said emits, in a sweeping rotation axis not being perpendicular to an extended direction of said linear cross section ….”, [line 9-11], and in which the meaning of a term “a emits” is unclear, would not have been understood by one of ordinary art, and is not defined in the disclosure.  The remaining phrasing of the limitation is redundant and unclear, and specifically that a sweeping rotation axis rotates around a emits.  The claim is deemed indefinite, and for the purpose of prior art examination this limitation will be interpreted to mean: “said positioning light beam having a linear cross section emitted in a sweeping motion about a rotation axis, the rotation axis not being perpendicular to an extended direction of the said linear cross section”.
Claim 21 recites in part: “….the emits, in a sweeping rotation axis of the second positioning light beam….” [line 7] is unclear (see analysis for claim 19). This will be interpreted to mean: “the positioning light beam emitted in a sweeping motion around the rotation axis in the second sweeping mode….”.
Claim 23 recites in part: “….without exceeding the positioning sub-spaces adjacent….” [line 3-4] in which the use and meaning of “exceeding” in this context is unclear. This will be interpreted to mean: “without extending to (or into) the positioning sub-spaces adjacent….”.
Claim 25 similarly uses the term “emits” in a unclear and inconsistent manner with respect to usual usage of the term, and without particular definition [line 5, 9, 13, 15].
Claim 26 similarly uses the term “emits” in a unclear and inconsistent manner with respect to usual usage of the term, and without particular definition [line 3, 5, 8-9, 11].
Claims 20-26 are further rejected as depending from rejected claim 19.
Claim 30 as applied to claim 29 uses the term “a emits” in a unclear and inconsistent manner with respect to usual usage of the term, and without particular definition [line 2, 4].
Claim 32 as applied to claims 29 and 31 uses the term “said emits” in a unclear and inconsistent manner with respect to usual usage of the term, and without particular definition [line 3].  The element, moreover, lacks a proper antecedent in the claim, base claim or intermediary claim.
Claims 33-37 are further rejected as depending from rejected claim 32.
Claim 38 as applied to claim 19 recites: “…. to the surface light source….” [line 4] where a surface light source is without proper antecedent in the claim or in the base claim.
Claim 39 as applied to claim 19 recites: “…. said first emits….” in a unclear and inconsistent manner with respect to usual usage of the term, and without particular definition [line 3].  The element, moreover, lacks a proper antecedent in the claim, base claim or intermediary claim.
Claims 38 and 39 are further rejected as depending from rejected claim 19.

Double Patenting
Claims 19-39 are rejected for non-statutory double patenting:
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application
US 10,725,147 B2 (Co-Pending)
Claim 19: A positioning system based on light emissions, configured to emit light beams to a target area to locate an object, said target area is divided into a plurality of positioning sub-spaces, said system comprising:
a plurality of positioning light beam emission devices, disposed at predetermined positions in said plurality of positioning sub-spaces, respectively, each of said positioning light beam emission devices being used for emitting, in a sweep manner, a positioning light beam toward the positioning sub-space, in which each device is located, with a predetermined sweeping cycle and at a predetermined angular velocity, said positioning light beam having a linear cross section and rotating about a emits, in a sweeping rotation axis, and said emits, in a sweeping rotation axis not being perpendicular to an extended direction of said linear cross section; and 
a controller, which is respectively connected to each positioning light beam emission devices, and is configured to 
adjust the positioning light beams generated by different positioning light beam emission devices to be different, by encoding said positioning light beams emitted in a sweeping manner, by said plurality of positioning light beam emission devices.

Claim 1: A positioning light beam emission system for emitting positioning light beams toward a positioning space, said positioning space comprising a plurality of positioning sub-spaces, said system comprising: 
a plurality of positioning light beam emission devices, disposed at predetermined positions in said plurality of positioning sub-spaces, respectively, each of said positioning light beam emission devices being used for sweeping a positioning light beam toward the positioning sub-space in which it is located, with a predetermined sweeping cycle and at a predetermined angular velocity, said positioning light beam having a linear cross section and rotating 
a controller, which is respectively connected to each of said plurality of positioning light beam emission devices, and is used for controlling sweeping modes of said plurality of positioning light beam emission devices so that the positioning light beams emitted, in a sweeping manner, by the positioning light beam emission devices in adjacent positioning sub-spaces at the same time are different, and/or the sweeping time periods of the positioning light beams emitted by the positioning light beam emission devices in adjacent positioning sub-spaces are different, 
wherein a sub-space is an emission overlapping area, which is capable to receive emission from the positioning light beam emission device located in said sub-space and emission from another positioning light beam emission device located in an adjacent sub-space at the same time.
Claim 20: The positioning light beam emission system according to claim 1, wherein under the control of said controller, 
the positioning light beams emitted by the positioning light beam emission devices that emits the positioning light beams at the same time are different, or 
the positioning light beams emitted by the positioning light beam emission devices in adjacent positioning sub-spaces are different.
Claim 2: The positioning light beam emission system according to claim 1, wherein each of said positioning light beam emission devices sweeps the positioning light beam toward the positioning sub-space, in which it is located, in two sweeping modes within each of said sweeping cycles, said two sweeping modes have different working periods, the sweeping rotation axis of a second positioning light beam in a second sweeping mode has a predetermined included angle with respect to the sweeping rotation axis of a first positioning light beam in a first sweeping mode.
Claim 21: The positioning light beam emission system according to claim 1, wherein
each of said positioning light beam emission devices emits the positioning light beam toward the positioning sub-space, in which it is located, in two sweeping modes within each of said sweeping cycles,
said two sweeping modes have different working periods, and/or the frequency, amplitude or code of said positioning light beams emitted in sweeping modes are different,
the emits, in a sweeping rotation axis of the second positioning light beam in the second sweeping mode has a predetermined included angle with respect to the sweeping rotation axis of the first positioning light beam in the first emits, in a sweeping mode.
Claim 3: The positioning light beam emission system according to claim 2, wherein 
the extending direction of the linear cross section and the sweeping rotation axis of said first positioning light beam are perpendicular to a horizontal plane, and the extended plane direction of the linear cross section and the sweeping rotation axis of said second positioning light beam are parallel to the horizontal plane; or 
the extended plane direction of the linear cross section and the sweeping rotation axis of said first positioning light beam are parallel to the horizontal plane, and 
Claim 22: The positioning light beam emission system according to claim 3, wherein
the extended direction from the linear cross section and the sweeping rotation axis of said first positioning light beam are perpendicular to a horizontal plane, and the extended direction of the linear cross section and the sweeping rotation axis of said second positioning light beam are parallel to the horizontal plane; or
the extending direction of the linear cross section and the sweeping rotation axis of said first positioning light beam are parallel to the horizontal plane, and the extending direction of the linear cross section and the sweeping rotation axis of said second positioning light beam are perpendicular to the horizontal plane.
Claim 4: The positioning light beam emission system according to claim 3, wherein 
an effective range of the positioning light beam emitted, in a sweeping manner, by each of the positioning light beam emission device is set forth to cover the given positioning sub-space, in which it is located, without going beyond the adjacent positioning sub-spaces, and
 the adjacent positioning sub-spaces are the sub-space adjacent to the positioning sub-space, in which the positioning light beam emission device is located.
Claim 23: The positioning light beam emission system according to claim 4, wherein
an effective range of the positioning light beam emitted, in sweeping manner, by the positioning light beam emission device is set to cover the positioning sub-space in which it is located, without exceeding the positioning sub-spaces adjacent to the positioning sub-space in which it is located.
Claim 5: The positioning light beam emission system according to claim 4, wherein 
said positioning light beam emission devices are disposed at two positions away from each other, in each of said positioning sub-spaces, respectively, the positioning light beam emission devices which are located in adjacent positioning sub-spaces are provided with the two sweeping modes, sweeping simultaneously but using different starting sequences, and the sweeping time periods of different positioning light beam emission devices in the same positioning sub-space are different; or 
the sweeping time periods, when the positioning light beam emission devices in adjacent positioning sub-spaces are different, and the two sweeping modes of different positioning light beam emission devices in the same positioning sub-space are different in their respective starting sequences.
Claim 24: The positioning light beam emission system according to claim 5, wherein
said positioning light beam emission devices are disposed at two positions away from each other in each of said positioning sub-spaces, respectively, 
the two sweeping modes of the positioning light beam emission devices that are located in adjacent positioning sub-spaces and emits, in a sweeping manner, simultaneously are different in starting sequence, and the time periods when different positioning light beam emission devices in the same positioning sub-space emits, in a sweeping manner, the positioning light beams are different; or
the time periods when the positioning light beam emission devices in adjacent positioning subspaces emits, in a sweeping manner, the positioning light beams are different, and the two sweeping modes of different positioning light beam emission devices in the same positioning subspace are different in starting sequence.
Claim 6: The positioning light beam emission system according to claim 4, wherein said positioning light beam emission device comprises: 
a first sweeping light source for sweeping said first positioning light beam toward the given positioning sub-space in which it is located; 
a second sweeping light source for sweeping said second positioning light 
a surface light source for emitting a planar light pulse toward the positioning sub-space in which it is located within each of said sweeping cycles, 
said first sweeping light source and said second sweeping light source sweep the positioning light beams toward the positioning sub-spaces in which they are located within different time periods of the sweeping cycle, 
within each of said sweeping cycles, there is a first fixed time interval between a time when said first sweeping light source starts to sweep said first positioning light beam and a time when said surface light source emits said planar light pulse, and there is a second fixed time interval between a time when said second sweeping light source starts to sweep said second positioning light beam and a time when said surface light source emits said planar light pulse.
Claim 25: The positioning light beam emission system according to claim 5, wherein said positioning light beam emission device comprises:
a first sweeping light source for sweeping said first positioning light beam toward the positioning sub-space in which it is located;
a second sweeping light source for emits, in a sweeping said second positioning light beam toward the positioning sub-space in which it is located; and
a surface light source for emitting a planar light pulse toward the positioning sub-space in which it is located within each of said sweeping cycles,
said first sweeping light source and said second sweeping light source emits, in a sweeping manner, the positioning light beams toward the positioning sub-spaces in which they are located within different time periods of the sweeping cycle,
within each of said sweeping cycles, there is a first fixed time interval between a time when said first sweeping light source starts to emits, in a sweeping manner, said first positioning light beam and a time when said surface light source emits said planar light pulse, and there is a second fixed time interval between a time when said second sweeping light source starts to emits, in a sweeping manner, said second positioning light beam and a time when said surface light source emits said planar light pulse.
Claim 7: The positioning light beam emission system according to claim 6, wherein within each of said sweeping cycles, 
after said surface light source emits a first planar light pulse, said first sweeping light source starts to sweep the positioning light beam toward the positioning sub-space in which it is located, and 
after said surface light source emits a second planar light pulse, said second sweeping light source starts to sweep the positioning light beam toward the positioning sub-space in which it is located, and 
there is a fixed time interval between said first planar light pulse and said second planar light pulse, 
there is the first fixed time interval between a time when said first sweeping light source starts to sweep said first positioning light beam and a time when said surface light source emits said first planar light pulse, and 
there is the second fixed time interval between a time when said second sweeping light source starts to sweep said second positioning light beam and a time when said surface light source emits said second planar light pulse.
Claim 26: The positioning light beam emission system according to claim 7, wherein
within each of said sweeping cycles, after said surface light source emits a first planar light pulse, said first sweeping light source starts to emits, in a sweeping manner, the positioning light beam toward the positioning sub-space in which it is located, and 
after said surface light source emits a second planar light pulse, said second sweeping light source starts to emits, in a sweeping manner, the positioning light beam toward the positioning sub-space in which it is located, and 
there is a fixed time interval between said first planar light pulse and said second planar light pulse, 
there is the first fixed time interval between a time when said first sweeping light source starts to emits, in a sweeping manner, said first positioning light beam and a time when said surface light source emits said first planar light pulse, and 
there is the second fixed time interval between a time when said second sweeping light source starts to emits, in a sweeping manner, said second positioning light beam and a time when said surface light source emits said second planar light pulse.

Claim 38: The indoor positioning system according to claim 19, 
wherein planar light pulses emitted by surface light sources in two positioning light beam emission devices located in the same positioning sub-space are different, and 
said processor determines a positioning light beam emission device corresponding to the surface light source emitting a planar light pulse according to the planar light pulse received by said light beam receiver.

Claim 39: The indoor positioning system according to claim 19, wherein
within each of said sweeping cycles, after said surface light source emits a first planar light pulse, said first emits, in a sweeping light source starts to emits, in a sweeping manner, the positioning light beam toward the positioning sub-space in which it is located, and 
after said surface light source emits a second planar light pulse, said second sweeping light source starts to emit, in a sweeping manner, the positioning light beam toward the positioning sub-space in which it is located, and there is a fixed time interval between said first planar light pulse and said second planar light pulse,
there is the first fixed time interval between a time when said first sweeping light source starts to emits, in a sweeping manner, said first positioning light beam and a time when said surface light source emits said first planar light pulse, and 
there is the second fixed time interval between a time when said second sweeping light source starts to emits, said second positioning light beam and a time when said surface light source emits said second planar light pulse

Claim 27: A positioning light beam emission method for emitting a positioning light beam toward a positioning space, said positioning space comprising a plurality of positioning sub-spaces, each of said positioning sub-spaces being provided with a positioning light beam emission device, said method comprising:
the positioning light beam emission device in each of said positioning sub-spaces sweeping the positioning light beam toward the positioning sub-space in which it is located with a predetermined sweeping cycle and at a predetermined angular velocity, 
said positioning light beam having a linear cross section and rotating about a sweeping rotation axis, and 
said sweeping rotation axis being not perpendicular to the extending direction of said linear cross section; 
the frequency, amplitude or code of the positioning light beams emitted, in a sweeping manner, by different positioning light beam emission devices being different.
Claim 8: A positioning light beam emission method for emitting a positioning light beam toward a positioning space, said positioning space comprising a plurality of positioning sub-spaces, each of said positioning sub-spaces being provided with a positioning light beam emission device, said method comprising: 
the positioning light beam emission device, in each of said positioning sub-spaces, sweeping the positioning light beam toward the given positioning sub-space, in which it is located, with a predetermined sweeping cycle and at a predetermined angular velocity, 
said sweeping positioning light beam having a linear cross section and rotating about a sweeping rotation axis, and 
said sweeping rotation axis being not perpendicular to the extended direction of said linear cross section; 
the positioning light beams are configured to sweep adjacent positioning sub-spaces at the same time, but being different in sequences, and/or the sweeping time periods of the positioning light beams emitted, in a sweeping manner, toward adjacent positioning sub-spaces are being different, 
wherein a sub-space is an emission overlapping area, which is capable to receive emission from the positioning light beam emission device located in said sub-space and emission from another positioning light beam emission device located in an adjacent sub-space at the same time.
Claim 28: The positioning light beam emission method according to claim 9, wherein
the positioning light beams emitted in a sweeping manner by the positioning light beam emission devices that emits the positioning light beams at the same time are different, or 
the positioning light beams emitted in a sweeping manner by the positioning light beam emission devices in adjacent positioning sub-spaces are different.

Claim 29: An indoor positioning system for positioning an object to be positioned in a positioning space, said positioning space comprising a plurality of positioning sub-spaces, said system comprising:
a plurality of positioning light beam emission devices, disposed at predetermined positions in said plurality of positioning sub-spaces, respectively,
each of the positioning light beam emission devices for emitting the positioning light beam toward the positioning sub-space in which it is located with a predetermined sweeping cycle and at a predetermined angular velocity,
wherein said positioning light beam has a linear cross section and rotates about a sweeping rotation axis, said sweeping rotation axis is not perpendicular to the extended direction of said linear cross section, and the frequency, amplitude or code of the positioning light beams emitted, in a sweeping manner, by different the positioning light beam emission devices being different;
a plurality of light beam receivers, adapted for being fixed at an outer surface of said object to be positioned, for receiving said positioning light beams, the relative spatial position relationship among said plurality of light beam receivers being fixed.
Claim 9: An indoor positioning system for positioning an object to be positioned in a positioning space, said positioning space comprising a plurality of positioning sub-spaces, said system comprising: 
a plurality of positioning light beam emission devices, disposed at predetermined positions in said plurality of positioning sub-spaces, respectively, 
each of the positioning light beam emission devices is configured to sweep the positioning light beam toward the given positioning sub-space, in which it is located, with a predetermined sweeping cycle and at a predetermined angular velocity, 
wherein said positioning light beam has a linear cross section and rotates about a sweeping rotation axis, said sweeping rotation axis is not perpendicular to the extending direction of said linear cross section, and the positioning light beams emitted by the positioning light beam emission devices in adjacent positioning sub-spaces at the same time are different, and/or the sweeping time periods of the positioning light beams emitted, in a sweeping manner, by the positioning light beam emission devices in adjacent positioning sub-spaces are different; 
a plurality of light beam receivers, being fixed at an outer surface of said object to be positioned, for receiving said positioning light beams, having fixed relative spatial relationships within them, wherein a sub-space is an emission overlapping area, which is capable to receive emission from the positioning light beam emission device located in said sub-space and emission from another positioning light beam emission device located in an adjacent sub-space at the same time. 
Claim 30: The indoor positioning system according to claim 11, wherein
the positioning light beams emitted, in a emits, in a sweeping manner, by the positioning light beam emission devices that emits the positioning light beams at the same time are different, or 
the positioning light beams emitted, in a emits, in a sweeping manner, by the positioning light beam emission devices in adjacent positioning sub-spaces are different.
Claim 10: The indoor positioning system according to claim 9, further comprising: 
a processor, configured to 
determine which positioning light beam emission device corresponds to the positioning light beam, based on the positioning light beam emission by one of said plurality of light beam receivers, and/or a time of the positioning light beam being received, and 
determine the position of said object according to when said plurality of light beam receivers respectively receive said positioning light beam within one sweeping cycle, an angular velocity, relative spatial relationship, and a predicted position of the positioning light beam emission device previously determined. 
Claim 31: The indoor positioning system according to claim 11, further comprising:
a processor, configured to 
determine a positioning light beam emission device corresponding to the positioning light beam, according to a positioning light beam received by said plurality of light beam receivers and/or the time of receiving the positioning light beam, and 
determine the position of said object to be positioned according to the time when said plurality of light beam receivers respectively receive said positioning light beam within one sweeping cycle, said angular velocity, said relative spatial position relationship, and the determined predetermined position of the positioning light beam emission device.
Claim 11: The indoor positioning system according to claim 10, wherein 
each of said positioning light beam emission devices sweeps the positioning light beam toward the given positioning sub-space, in which it is located, in two sweeping modes within each of said sweeping cycles, said two sweeping modes have different working periods, the sweeping rotation axis of the second positioning light beam in the second sweeping mode has a predetermined included angle with respect to the sweeping rotation axis of the first positioning light beam in the first sweeping mode. 
Claim 32: The indoor positioning system according to claim 13, wherein
each of said positioning light beam emission devices emits, the positioning light beam toward the positioning sub-space in which it is located in two sweeping modes within each of said emits, in a sweeping cycles,
said two sweeping modes have different working periods, and/or the frequency, amplitude or code of said positioning light beams emitted, in a sweeping manner, in two sweeping modes are different,
the sweeping rotation axis of the second positioning light beam in the second sweeping mode, has a predetermined included angle with respect to the sweeping rotation axis of the first positioning light beam in the first sweeping mode.
Claim 12: The indoor positioning system according to claim 11, wherein 
said processor determines the direction of said light beam receiver relative to said positioning light beam emission device, according to the time when said light beam receiver receives said first positioning light beam and the time when it receives said second positioning light beam within each sweeping cycle, or/and, 
said processor determines the position of said object, according to the relative directions between said plurality of light beam receivers, which receive both said first positioning light beam and said second positioning light beam within one sweeping cycle, and said positioning light beam emission device, and a predicated 
Claim 33: The indoor positioning system according to claim 14, wherein
said processor determines the direction of said light beam receiver relative to said positioning light beam emission device, according to the time when said light beam receiver receives said first positioning light beam and the time when it receives said second positioning light beam within each of the sweeping cycle , or / and,
said processor determines the position of said object to be positioned, according to the directions of said plurality of light beam receivers that receive both said first positioning light beam and said second positioning light beam within one sweeping cycle, relative to said positioning light beam emission device, and a predetermined relative spatial position relationship among said plurality of light beam receivers.
Claim 13: The indoor positioning system according to claim 11, wherein 
the extended direction of the linear cross section and the sweeping rotation axis of said first positioning light beam are perpendicular to a horizontal plane, and the extended direction of the linear cross section and the sweeping rotation axis of said second positioning light beam are parallel to the horizontal plane; or 
the extended direction of the linear cross section and the sweeping rotation axis of said first positioning light beam are parallel to the horizontal plane, and the extended direction of the linear cross section and the sweeping rotation axis of said second positioning light beam are perpendicular to the horizontal plane. 
Claim 34: The indoor positioning system according to claim 14, wherein
the extending direction of the linear cross section and the sweeping rotation axis of said first positioning light beam are perpendicular to a horizontal plane, and the extending direction of the linear cross section and the sweeping rotation axis of said second positioning light beam are parallel to the horizontal plane; or
the extending direction of the linear cross section and the sweeping rotation axis of said first positioning light beam are parallel to the horizontal plane, and the extending direction of the linear cross section and the sweeping rotation axis of said second positioning light beam are perpendicular to the horizontal plane.
Claim 14: The indoor positioning system according to claim 11, wherein 
an effective range of the positioning light beam emitted by the positioning light beam emission device is set to cover the positioning sub-space in which it is located, without going beyond the positioning sub-spaces adjacent to the positioning sub-space in which it is located. 
Claim 35: The indoor positioning system according to claim 14, wherein
an effective range of the positioning light beam emitted, in a sweeping manner, by the positioning light beam emission device is set to cover the positioning sub-space in which it is located, without exceeding the positioning sub-spaces adjacent to the positioning sub-space in which it is located.
Claim 15: The indoor positioning system according to claim 14, wherein 
said positioning light beam emission devices are disposed at two positions away from each other in each of said positioning sub-spaces, respectively, 
the two sweeping modes of the positioning light beam emission device that are located in adjacent positioning sub-spaces and sweep simultaneously are different in their respective starting sequence sequences, and the time periods when different positioning light beam emission devices in the same 
the time periods when the positioning light beam emission devices in adjacent positioning sub-spaces sweep the positioning light beams are different, and the two sweeping modes of different positioning light beam emission devices in the same positioning sub-space are different in starting sequence. 
Claim 36: The indoor positioning system according to claim 17, wherein
said positioning light beam emission devices are disposed at two positions away from each other in each of said positioning sub-spaces, respectively,
the two sweeping modes of the positioning light beam emission device that are located in adjacent positioning sub-spaces and emits, in a sweeping manner, simultaneously are different in starting sequence, and the time periods when different positioning light beam emission devices in the same positioning sub-space emits, in a sweeping manner, the positioning light beams are different; or 
the time periods when the positioning light beam emission devices in adjacent positioning subspaces emits, in a sweeping manner, the positioning light beams are different, and the two sweeping modes of different positioning light beam emission devices in the same positioning subspace are different in starting sequence.
Claim 16: The indoor positioning system according to claim 14, wherein said positioning light beam emission device comprises: 
a first sweeping light source for emitting, in a sweep manner, said first positioning light beam toward the positioning sub-space in which it is located; 
a second sweeping light source for sweeping said second positioning light beam toward the positioning sub-space in which it is located; and 
a surface light source for emitting a planar light pulse toward the positioning sub- space in which it is located within each of said sweeping cycles, 
said first sweeping light source and said second sweeping light source sweeps the positioning light beams toward the positioning sub-spaces in which they are located, within different time periods of the sweeping cycle, 
within each of said sweeping cycles, there is a first fixed time interval between a time when said first sweeping light source starts to emit said first positioning light beam and a time when said surface light source emits said planar light pulse, and 
there is a second fixed time interval between a time when said second sweeping light source starts to emit said second positioning light beam and a time when said surface light source emits said planar light pulse. 
Claim 37: The indoor positioning system according to claim 17, wherein said positioning light beam emission device comprises:
a first sweeping light source for emits said first positioning light beam toward the positioning subspace in which it is located;
a second sweeping light source for emits said second positioning light beam toward the positioning sub-space in which it is located; and
a surface light source for emitting a planar light pulse toward the positioning sub-space in which it is located within each of said sweeping cycles,
said first sweeping light source and said second sweeping light source emits, the positioning light beams toward the positioning sub-spaces in which they are located, within different time periods of the sweeping cycle,
within each of said sweeping cycles, there is a first fixed time interval between a time when said first sweeping light source starts to emit said first positioning light beam and a time when said surface light source emits said planar light pulse, and 
there is a second fixed time interval between a time when said second sweeping light source starts to emit, in a sweeping manner, said second positioning light beam and a time when said surface light source emits said planar light pulse.
Claim 17: The indoor positioning system according to claim 16, 
wherein planar light pulses emitted by surface light sources in two positioning light beam emission devices, located in the same positioning sub-space, are different, and 
said processor determines a positioning light beam emission device corresponding to the surface light source, which emits a planar light pulse 
Claim 38: The indoor positioning system according to claim 19, 
wherein planar light pulses emitted by surface light sources in two positioning light beam emission devices located in the same positioning sub-space are different, and 
said processor determines a positioning light beam emission device corresponding to the surface light source emitting a planar light pulse according to the planar light pulse received by said light beam receiver.
Claim 18: The indoor positioning system according to claim 16, wherein 
within each of said sweeping cycles, after said surface light source emits a first planar light pulse, said first sweeping light source starts to emit, in a sweeping manner, the positioning light beam toward the given positioning sub-space in which it is located, and 
after said surface light source emits a second planar light pulse, said second sweeping light source starts to sweep the positioning light beam toward the positioning sub-space in which it is located, and a fixed time interval is provided between said first planar light pulse and said second planar light pulse, 
there is the first fixed time interval between a time when said first sweeping light source starts to sweep said first positioning light beam and a time when said surface light source emits said first planar light pulse, and 
there is the second fixed time interval between a time when said second sweeping light source starts to sweep said second positioning light beam and a time when said surface light source emits said second planar light pulse. 
Claim 39: The indoor positioning system according to claim 19, wherein
within each of said sweeping cycles, after said surface light source emits a first planar light pulse, said first emits, in a sweeping light source starts to emits, in a sweeping manner, the positioning light beam toward the positioning sub-space in which it is located, and 
after said surface light source emits a second planar light pulse, said second sweeping light source starts to emit, in a sweeping manner, the positioning light beam toward the positioning sub-space in which it is located, and there is a fixed time interval between said first planar light pulse and said second planar light pulse,
there is the first fixed time interval between a time when said first sweeping light source starts to emits, in a sweeping manner, said first positioning light beam and a time when said surface light source emits said first planar light pulse, and 
there is the second fixed time interval between a time when said second sweeping light source starts to emits, said second positioning light beam and a time when said surface light source emits said second planar light pulse.
Claim 19: The indoor positioning system according to claim 13, wherein 
an effective range of the positioning light beam emitted by the positioning light beam emission device is set to cover the 


Claims 19 and 20 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-9 of Dong et al. (United States Patent # US 10,725,147 B2), hereinafter Co-pending.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Consider independent claim 19:  Co-pending, claim 1, recites or suggests all of the limitations of independent claim 19. Claim 1 does not explicitly recite an “emits”, a term not specifically defined by the disclosure of the invention, and which does not have a generally accepted meaning as would have been understood by one of ordinary skill in the art.  The term has been interpreted to mean a rotation axis or equivalent for the purpose of prior art examination based on context in the claim and disclosure, and Co-pending claim clearly recites this 
Consider claim 20 and as applied to claim 1(19):  The additional limitations of this claim are taught by Co-pending claim 1.

Claims 21-39 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-19 of Dong et al. (United States Patent # US 10,725,147 B2), hereinafter Co-pending, in view of Beard et al. (United States Patent Application Publication # US 2016/0274238 A1), hereinafter Beard.
Consider claim 21 and as applied to claim 1(19): The additional limitations of this claim are taught by Co-pending claims 1 and 2, 
except that Co-pending teaches encoding of different position light beams on the basis of sweeping time period, or emitted position beam (generally) but not specifically on the basis of amplitude, frequency or code as claimed.
Beard, however, discloses an analogous optical spread-spectrum detection and ranging system and method [Title; Abstract; Fig. 1A-1B; Para. 0004] and particularly that emitted light signals may be emitted in a pattern or PN code, rendering each unique [Para. 0033].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to code emitted position light signals with 
Consider claim 22 and as applied to claim 3(21): The additional limitations of this claim are taught by Co-pending claim 3.
Consider claim 23 and as applied to claim 4(22): The additional limitations of this claim are taught by Co-pending claim 4.
Consider claim 24 and as applied to claim 5(23): The additional limitations of this claim are taught by Co-pending claims 4 and 5.
Consider claim 25 and as applied to claim 5(23): The additional limitations of this claim are taught by Co-pending claim 6.
Consider claim 26 and as applied to claim 7(25): The additional limitations of this claim are taught by Co-pending claim 7.
Consider independent claim 27: The additional limitations of this claim are taught by Co-pending claim 8, 
except that Co-pending teaches encoding of different position light beams on the basis of sweeping time period, or emitted position beam (generally) but not specifically on the basis of amplitude, frequency or code as claimed.
Beard, however, discloses an analogous optical spread-spectrum detection and ranging system and method [Title; Abstract; Fig. 1A-1B; Para. 0004] and particularly that emitted light signals may be emitted in a pattern or PN code, rendering each unique [Para. 0033].

Consider claim 28 and as applied to claim 9(27): The additional limitations of this claim are taught by Co-pending claim 8.
Consider independent claim 29: The additional limitations of this claim are taught by Co-pending claim 9, 
except that Co-pending teaches encoding of different position light beams on the basis of sweeping time period, or emitted position beam (generally) but not specifically on the basis of amplitude, frequency or code as claimed.
Beard, however, discloses an analogous optical spread-spectrum detection and ranging system and method [Title; Abstract; Fig. 1A-1B; Para. 0004] and particularly that emitted light signals may be emitted in a pattern or PN code, rendering each unique [Para. 0033].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to code emitted position light signals with unique codes to differentiate one from another as taught by Beard and applied to a positioning system as taught by Co-pending in order to mitigate effects of interference from other proximate emitters.
Consider claim 30 and as applied to claim 11(29): The additional limitations of this claim are taught by Co-pending claim 9.
Consider claim 31 and as applied to claim 11(29): The additional limitations of this claim are taught by Co-pending claim 10.
Consider claim 32 and as applied to claim 13(31): The additional limitations of this claim are taught by Co-pending claim 11, and by Beard (see citations and analysis for claim 29).
Consider claim 33 and as applied to claim 14(32): The additional limitations of this claim are taught by Co-pending claim 12.
Consider claim 34 and as applied to claim 14(32): The additional limitations of this claim are taught by Co-pending claim 13.
Consider claim 35 and as applied to claim 14(32): The additional limitations of this claim are taught by Co-pending claim 14.
Consider claim 36 and as applied to claim 17(35): The additional limitations of this claim are taught by Co-pending claim 15.
Consider claim 37 and as applied to claim 17(35): The additional limitations of this claim are taught by Co-pending claim 16.
Consider claim 38 and as applied to claim 19: The additional limitations of this claim are taught by Co-pending claim 1 and 17 (as applied to claims 9-11, 14 and 16), and where Beard also discloses application of different ID coding.
Consider claim 39 and as applied to claim 19: The additional limitations of this claim are taught by Co-pending claim 1 and 18 (as applied to claims 9-11, 14 and 16).

Allowable Subject Matter
The following claims would be allowable over discovered prior art:
Independent claims 27 and 29 would be allowable if rewritten or amended to overcome the rejections for non-statutory double patenting set forth in this Office action, or if a terminal disclaimer were requested and approved with respect to patent US 10,725,147 B2.
Independent claim 19 would be allowable if rewritten or amended to overcome the rejections for non-statutory double patenting set forth in this Office action, or if a terminal disclaimer were requested and approved with respect to patent US 10,725,147 B2, and in addition if rewritten or amended to overcome rejections under 35 USC §112 (b) set forth in this Office action.
 Claims 20-26, 28 and 30-39 would be allowable should their respective base claims be rendered allowable and in addition if rewritten or amended to overcome rejections under 35 USC §112 (b) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Li et al. (U.S. Patent Application Publication # US 2015/0237471 A1) disclosing a wireless based localization system and method using a zonal framework.
Randall (U.S. Patent Application Publication # US 2005/0230609 A1) disclosing a method and apparatus to communicate with and individually locate multiple remote devices on a two-dimensional surface.
Ohtome (U.S. Patent Application Publication # US 2002/0060788 A1) disclosing a position determining system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

	/STEPHEN R BURGDORF/             Examiner, Art Unit 2684